[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The court has no jurisdiction to grant the defendant's motion to open the judgment, since that motion was filed more than four months after the judgment was rendered. See General Statutes §§ 52-212, 52-212a.1 "The mere negligence or inattention of a party is no ground for vacating a judgment. Parties are not justified in neglecting important legal matters merely because of the press or importance of other business and such negligence is ordinarily not excusable. See Motes v. Karzian Moving  Storage,Inc., 31 Conn. Sup. 540, 542-43, 329 A.2d 624 (1974); EnglerInstrument Co. v. Design Productioneering Corporation, 3 Conn. Cir. Ct. 393, 396-97, 215 A.2d 687 (1965)." Triton Associates v.Six New Corporation, 14 Conn. App. 172, 177, 540 A.2d 95, cert. denied, 208 Conn. 806 (1988).
The motion to modify the wage execution also is denied.
BY THE COURT
Bruce L. LevinJudge of the Superior Court